Citation Nr: 0421356	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  02-07 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the face, including due to exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from August 1969 to 
March 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 2001 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
basal cell carcinoma or squamous cell carcinoma of the face, 
including due to exposure to Agent Orange.  

In an April 2003 decision, the Board also denied the claim.  
The veteran appealed the determination to the United States 
Court of Appeals for Veterans Claims (Court).  In a February 
2004 Joint Motion for Remand, the parties requested that the 
Court vacate the Board's April 2003 decision and remand the 
matter to the Board.  In February 2004, the Court issued an 
Order that granted the parties' Joint Motion and remanded the 
case to the Board for action consistent with the discussion 
in the Joint Motion.  

The Board again notes that in a July 2001 statement, the 
veteran appears to be raising a claim for service connection 
for chloracne due to exposure to Agent Orange.  This issue 
has not been adjudicated by the RO and is not currently 
before the Board.  It is referred to the RO for appropriate 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era; exposure to Agent Orange may be presumed.  

3.  Squamous cell carcinoma is not presumed to be caused by 
Agent Orange.  

4.  The veteran's squamous cell carcinoma of the face is not 
shown by competent evidence to be related to the veteran's 
active military; and it was not manifest to a compensable 
degree within one year of his discharge from service.  

5.  The preponderance of the evidence is against a finding 
that the veteran's squamous cell carcinoma of the face is due 
to exposure to Agent Orange in service.  


CONCLUSION OF LAW

Squamous cell carcinoma of the face was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in or aggravated by service, including due to 
exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(a), (e) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002). 

Duty to Notify

With regard to the issue of entitlement to service connection 
for squamous cell carcinoma of the face, including due to 
exposure to Agent Orange, a VA letter issued in November 2002 
apprised the veteran of the information and evidence 
necessary to substantiate the claim, which information and 
evidence, if any, that he was to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertained to the claim.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate the claim for service connection for squamous 
cell carcinoma of the face required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the veteran's claim for service connection for 
squamous cell carcinoma of the face was initially denied in 
June 2001 and the VCAA letter was not sent until November 
2002.  Nevertheless, the Court in Pelegrini II noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in November 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post service treatment and examination reports.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the issue on appeal.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim for 
service connection.  

The Board notes that in the February 2004 Joint Motion, the 
parties indicated that the Board had relied on a July 1993 
report of the National Academy of Sciences (NAS) without 
providing a copy of the report to the veteran prior to the 
issuance of its decision as required by Thurber v. Brown, 5 
Vet. App. 119 (1993).  The Joint Motion directed that if the 
Board intended to rely on this report in the present 
decision, a copy should be provided to the veteran.  However, 
as will be explained below, the Board will not cite to or 
rely on the July 1993 report in this decision.  Therefore, it 
is not necessary to send a copy of that report to the 
veteran.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  

Where a veteran served 90 days or more during a period of 
war, and malignant tumors become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  The specified diseases are:  chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
trachea, or larynx), and diabetes mellitus (Type 2).  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides 
and any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996) 
(emphasis added).  

Moreover, the Secretary of the Department of Veterans Affairs 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for the following 
disorders:  hepatobiliary cancers; nasopharyngeal cancer; 
bone and joint cancer; breast cancer; cancers of the female 
reproductive system; urinary bladder cancer; renal cancer; 
testicular cancer; leukemia (other than chronic lymphocytic 
leukemia); abnormal sperm parameters and infertility; 
Parkinson's disease and parkinsonism; amyotrophic lateral 
sclerosis (ALS); chronic persistent peripheral neuropathy; 
lipid and lipoprotein disorders; gastrointestinal and 
digestive disease including liver toxicity (other than 
diabetes mellitus, type II); immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-641 
(2003) (emphasis added).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Proof of 
direct service connection between exposure and disease 
entails showing that exposure during service actually caused 
the malady which develops years later.  Actual causation 
carries a very difficult burden of proof.  See Combee at 
1042.  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's DD Form 214 reflects that he served in Vietnam 
from January 1970 to March 1971.  His awards and decorations 
include the Combat Infantryman Badge and the Vietnam Service 
Medal.  Hence, it has been established that he served in the 
Republic of Vietnam during the Vietnam Era and exposure to 
Agent Orange may be conceded.  38 C.F.R. § 3.307(a)(6)(iii) 
(2003).

The veteran has asserted that his squamous cell carcinoma of 
the face is due to his military service, particularly his 
exposure to Agent Orange.  As mentioned above, 38 C.F.R. 
§ 3.309(e) lists certain diseases for which service 
connection may be presumed due to exposure to herbicide 
agents.  However, squamous cell carcinoma and/or skin cancer 
are not included in that list.  Additionally, it is not shown 
that the veteran's squamous cell carcinoma was manifested to 
a compensable degree within one year of his discharge from 
service.  The medical evidence reflects that the veteran's 
skin cancer was first clinically manifest in approximately 
October 2000, almost 30 years after his discharge from 
service.  Consequently, service connection for squamous cell 
carcinoma of the face may not be granted on a presumptive 
basis.  See 38 C.F.R. § 3.309(a), (e).  Since service 
connection may not be allowed on a presumptive basis, the 
veteran must show that the disability was incurred in or 
aggravated by service on a direct basis.  

Service medical records do not reflect any treatment for 
squamous cell carcinoma of the face or any other type of 
cancer or skin disability.  The veteran's medical history 
reveals that he was diagnosed with squamous cell carcinoma 
with multiple actinic keratoses of the face in approximately 
October 2000.  In a February 2001 letter, W.R.G., D.O. (Dr. 
G.), confirmed the diagnosis and indicated that he was unable 
to say whether the squamous cell carcinoma and actinic 
keratoses were related to the veteran's exposure to Agent 
Orange in service.  In an April 2002 follow-up letter, Dr. G. 
stated that in considering the absence of other likely risk 
factors, it was his opinion that the veteran's squamous cell 
carcinoma was as likely as not associated with exposure to 
Agent Orange.  In a June 2002 letter, R.J.G., D.O. (Dr. 
R.J.G.), reported that the veteran had a history of squamous 
cell carcinoma and actinic keratosis.  He opined that the 
veteran's "exposure to Agent Orange may have a relationship 
to his skin cancer."  

In considering the merits of these opinions, the Board points 
out that the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  In his initial 
statement, Dr. G. stated that he was unable to comment on the 
relationship between the veteran's exposure to Agent Orange 
and his squamous cell carcinoma.  However, in a follow-up 
statement, he concluded that it was as likely as not that the 
squamous cell carcinoma was associated with such exposure.  
However, he did not provide any scientific evidence to 
support his opinion, or to explain the reasons for his change 
of opinion.  As such, the Board finds the opinion lacking 
probative value.  

Additionally, the use of the word "possible" makes the 
opinion of an examiner speculative in nature.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also, Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Dr. R.J.G. merely 
stated that the veteran's exposure may have a relationship to 
his skin cancer.  Again, without scientific evidence 
supporting this conclusion, the Board finds that this 
statement is too speculative in nature to support a grant of 
service connection on the basis of exposure to Agent Orange.  

The veteran also submitted a copy of a classified report from 
Special Assistant and Admiral E.R. Zumwalt, Jr., dated May 5, 
1990.  In this document, Admiral Zumwalt concluded that the 
Veterans' Advisory Committee on Environmental Hazards had not 
acted with impartiality in its review and assessment of the 
scientific evidence related to the association of adverse 
health effects and exposure to Agent Orange.  He asserted 
that there was adequate evidence to conclude that there was a 
relationship between exposure to Agent Orange and numerous 
other disabilities not included in 38 C.F.R. § 3.309(e), 
including skin cancer.  

The Board is bound by the conclusions made by the Secretary 
with regard to the list of Agent Orange presumptive diseases, 
and may not disregard it in favor of Admiral Zumwalt's 
conclusions.  Furthermore, the Secretary has specifically 
concluded a presumption of service connection is not 
warranted for skin cancer.  See Notice, 68 Fed. Reg. 27,630-
641 (2003).  

The veteran's attorney has argued that the Board has imposed 
a "negative presumption" against the veteran's evidence in 
the case which is inconsistent with 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.303(d).  He argues that there is no medical 
evidence contradicting the opinions of Dr. G. and Dr. R.J.G., 
and the opinions were based on personal examination of the 
veteran and knowledge of the veteran's medical history.  
Therefore, the Board "should grant the service connection as 
proven."  The Board disagrees.  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).  
Furthermore, it is the Board's duty to assess the credibility 
and weight to be given to the evidence in a specific case.  
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Additionally, the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Here, the Board has found that the opinions of Dr. G. and Dr. 
R.J.G. are insufficient to meet the burden of proof that it 
is at least as likely as not that there exists an actual 
causal relationship between the veteran's skin cancer and his 
exposure to Agent Orange in service.  See Combee, supra.  
While Dr. G. and Dr. R.J.G. personally examined the veteran, 
neither physician documented his knowledge and skill in the 
area of Agent Orange and its relationship to skin cancer, or 
in epidemiology.  Although Dr. G. offered the conclusory 
statement that the veteran did not have any other risk 
factors for the development of skin cancer to support his 
opinion that the cancer must have been caused by Agent 
Orange, he did not offer any support for this statement, such 
as a discussion of what those other risk factors for skin 
cancer were or an explanation as to how those factors were 
absent in the veteran's case.  As such, and in accordance 
with its duty as the adjudicator, the Board has found these 
opinions to be of limited probative value.  See Baldwin, 
Madden, Guerrieri, supra.  

To the extent that the veteran offers his own statements to 
demonstrate a causal relationship between his squamous cell 
carcinoma and his military service, including exposure to 
Agent Orange the Board notes that, as a lay person, he is not 
capable of opining on matters requiring medical knowledge, 
such as medical causation.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, his opinions is also not 
sufficient to base an award of service connection.  

The Board concludes there is no justification or need for 
referral for an opinion in this case.  Since there is no 
evidence of any type of treatment for squamous cell carcinoma 
during the veteran's active military service, any opinion 
relating his current disability to service would be based 
solely on history as provided by the veteran, as opposed to 
objective documentation.  LaShore v. Brown, 8 Vet. App. 406, 
409 (1995).  For this reason, the Board finds that there is 
no basis for obtaining a VA opinion regarding the etiology of 
the veteran's currently manifested skin cancer of the nose 
under the VCAA, as there is no reasonable possibility that 
such an opinion could substantiate his claim on a direct 
basis.  See 38 U.S.C.A. § 5107 (West 2002).  

The Board concludes that the preponderance of the evidence is 
against a finding that squamous cell carcinoma was caused by 
exposure to Agent Orange in service; the veteran's squamous 
cell carcinoma was not manifested to a compensable degree 
within one year of his discharge from service; and there is 
no medical opinion suggesting that the squamous cell 
carcinoma is related to any other incident or aspect of the 
veteran's active military service.  Accordingly, the claim 
for service connection for squamous cell carcinoma of the 
face, including due to exposure to Agent Orange must be 
denied.  See Gilbert, supra.  




ORDER

Service connection for squamous cell carcinoma of the face, 
including due to exposure to Agent Orange, is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



